DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-13 and 17-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Please refer to the prosecution history of the instant application.  In particular, the applicant’s remarks (1/24/2022), pg. 8 of 9 with respect to claims 1 and 17 which distinguish the instant claimed invention from the closest prior art references listed below.
Assia et al., US Patent Appl. Pub. No. 2021/0082045;
Davis, US Patent Appl. Pub. No. 2018/0183600.

The examiner incorporates the applicant’s remarks by reference as reasons for allowance of claims 1 and 17.
Claims 2-4, 6-13 and 16-25 are allowed by dependency on the allowed independent claims.


35 U.S.C 101 subject eligibility: 
Applicant’s remarks (01/24/2022) in response to the Office Action (10/29/2021) with respect to the 35 U.S.C. 101 rejection has been fully considered and are persuasive. The 35 U.S.C. 101 

For these reasons, the claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on M-F 8:30AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/OLABODE AKINTOLA/
Primary Examiner, Art Unit 3691